Appellant seems to insist that as defendant furnished plaintiff with a defective headlight, and plaintiff knew the fact, and knew that he could not see ahead of him as far with it as he could have seen with a perfect one, therefore plaintiff, in operating the train with this light, assumed the risk of injury from the misplaced switch because he could have seen this danger ahead far enough off to have stopped the train before coming to it, if the light had been a proper one. In our opinion defendant could not, under the evidence here, make this contention of assumed risk after furnishing plaintiff with the defective light. Defendant knew the condition of the light as well as plaintiff did. In setting him to work with it, it could claim that plaintiff assumed the risks ordinarily incident to its use, but not further. That is to say, plaintiff would still have the right to rely on the master's exercising ordinary care with reference to his safety under such existing conditions, and in avoiding any negligence which would increase his danger under such conditions. The evidence might be uncontradicted to the effect that with a good light on the engine this injury would not have occurred, still defendant could not surround plaintiff with the conditions under which he worked, then misplace the switch ahead of him and say: "You knew that with a better light you could have discovered this danger in time to have saved yourself from it, and therefore you assumed the risk of it, although you might not have been able to avoid it with the light furnished you." This follows, if there is anything in the rule that an employe is not required to anticipate the master's negligence. In this case it was not known to plaintiff that the track ahead of him was in this defective condition; he could not be found to have anticipated it, if he had a right, as is the law, to rely on his master exercising reasonable care with respect to his safety. Therefore the charge complained of in the first assignment was not wrong in not allowing the jury to find that plaintiff, in using this light, assumed the risk of such extraordinary danger created by appellant.
It seems to us that the charge complained of went far enough, probably too far, in allowing the jury to find that plaintiff's injury resulted from a risk ordinarily incident to his employment. We can see how appellant was entitled to have the question of plaintiff's contributory negligence submitted, but this was fully submitted.
The motion is overruled.
Overruled.
Writ of error refused. *Page 306